Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kappla et al 8444430.
	Regarding claim 1,  Kappla et al discloses an electronic connector comprising: an inserting direction (to the lower left in Figure 3); a width direction (to the lower right in Figure 3); a thickness direction (vertical in Figure 3); the inserting direction, the width direction, and the thickness direction being perpendicular to each other; an inverse inserting direction (to the upper right in Figure 3) being opposite to the inserting direction; a first shell 8B having a cover segment 14; and at least one first assembling segment 12 mounted securely on the cover segment; a second shell having at least one second assembling segment 8A; the at least one second assembling segment and the at least one first assembling segment arranged along the width direction; a space formed between the second shell and the cover segment of the first shell; the at least one first assembling segment of the first shell located in the space; and at least one fixing unit 10 mounted through the at least one first assembling segment of the first shell and the at least one second assembling segment of the second shell along the width direction to fix the first shell and the second shell.
Regarding claim 2, Kappla et al discloses the first shell 88 further has a first front end positioning segment located in front of the at least one first assembling segment in the inserting direction; and the 
Regarding claim 3, Kappla et al discloses the first front end positioning segment has an extending segment (see Figure below) extending toward the second shell; and a hook segment (see Figure below) formed on an end of the extending segment and extending from the extending segment along the inverse inserting direction; and the second front end positioning segment is a notch (unnumbered) with an opening facing toward the inserting direction; wherein the hook segment of the first front end positioning segment engages with the notch.

    PNG
    media_image1.png
    949
    1903
    media_image1.png
    Greyscale

Regarding claim 4, Kappla et al discloses the first shell 8B further has a first rear end positioning segment located in back of the at least one first assembling segment in the inserting direction; and the second shell further has a second rear end positioning segment located in back of the at least one second assembling segment in the inserting direction, and buckling the first rear end positioning segment of the first shell. 

Regarding claims 6 and 7, Kappla et al discloses the at least one fixing unit 10 is mounted through two opposite side surfaces of the first shell 8B in the width direction, and is mounted through two opposite side surfaces of the second shell 8A in the width direction.
Regarding claims 8 and 9, Kappla et al discloses the first shell 8B and the second shell 8A are arranged along the thickness direction.
Regarding claims 10 and 11, Kappla et al discloses the electronic connector further has
multiple wires (in cable 18) located in the space, extending along the inserting direction, and arranged along the width direction; the wires and the at least one first assembling segment of the first shell 8B arranged along the thickness direction.
Regarding claims 12 and 13, Kappla et al discloses the first shell 8B further has at least one protruding segment (protrusion in Figure above) mounted securely on the cover segment, and abutting a side surface of the at least one second assembling segment in the inverse inserting direction.
Regarding claims 14 and 15, Kappla et al discloses the at least one second assembling segment has a second positioning inclined surface (see Figure above) located on the side surface of the at least one second assembling segment in the inverse inserting direction; a normal line of the second positioning inclined surface being perpendicular to the width direction, being inclined with respect to the inserting direction and the thickness direction, and extending toward the inverse inserting direction; and the at least one protruding segment has a first positioning inclined surface (see Figure above) being parallel to the second positioning inclined surface, and abutting the second positioning inclined surface.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/               Primary Examiner, Art Unit 2833